DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-8, 11-14 and 17-18 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-8, 11-14 and 17-18 are allowable because the prior art made of record (Barzilai) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended and discussed during the interview conducted 03/14/2022.
Specifically, the prior art Barzilai teaches a method of managing incremental data backups on an object store, the method comprising: 
receiving, by a computing device, first data representing a changed chunk of data in a revision of a data volume stored on a storage device, the changed chunk of data comprising data having changes from previous data of a previous revision of the data volume (Fig 1, [0005], [0007]-[0008] the backup system (a computing device) recognize the incremental data change (first data representing a changed chunk of data). Market led requirement demands to hold for every backup set several backup snapshots (revision of a data volume) on the backup system. Each backup snapshot (revision of a data volume) is referred to in this invention as a backup revision. This is required in order to enable a fast restore from a choice of several backup revisions. [0009] Each backup session produces a backup revision that is stored on the backup system, [0043], each backup set (element/chunk or block) defined by the backup user (client system 100, First tier storage) is received by the backup system (the computing device) after invoking a backup session by a change to the backup set, The collection of backup revisions (revisions of a data volume)  that were taken for a specific backup set and are saved on the second tier storage in the backup system  is considered a `backup group` (revision of a data volume), [0040], [0055], Fig 5A, In Step 510 the backup system stores data elements for a data sets that have changed since the last backup session. [0058], [0060]-[0062] and [0071], [0085]), wherein the changed chunk of data is stored on the storage device in a format associated with the storage device ([0056], each data element is stored in the backup system (second storage tier of the backup system) in a way that enables to keep the stored elements in a generic format that enable sharing a stored element.);
 creating, by the computing device, a changed block of data representing a copy of the changed chunk of data for storage on the object store as object data ([0005], “copy only the data sets that have changed since the last backup run.” [0041], meta data storage (object store) 109 of Fig 1), wherein the object store further stores a previous revision block of data representing previous revision data of the data volume stored as object data (Fig 1, [0047], “The change backup set inventory contains only entries detailing the changes to the backup set since the previous backup session.  Both types of backup set inventories are tagged with the backup session identifier, and are stored on the Meta data storage 109 (object store).”); 
determining, by the computing device, a previous index stored on the object store corresponding to the previous revision of the data volume, the previous index comprising at least one index page having entries, at least one entry corresponding to the previous revision block of data stored on the object store ([0026], Fig 3A is a detailed illustration of an exemplary backup set over six backup revisions, [0049]-[0051], [0073]-[0081], the table in Fig 3A is the previous index corresponding to the previous revision of the data volume (backup snapshot), the previous index (Fig 3A) comprising at least one index page having entries, at least one entry corresponding to the previous revision block (six backup revisions) of data stored on the object store); 
creating, by the computing device, a copy of at least one previous index page of the previous index from the object store ([0027], Fig 3B is an illustration of a backup set inventory produced for the exemplary backup set of FIG. 3A during TA1, [0048], [0052], the table in Fig 3B is the copy of the previous index page corresponding to the previous revision of the data volume (backup snapshot)); 
creating, by the computing device, a revised index corresponding to the revision of the data volume, wherein creating the revised index comprises: determining the entry in the revised index page corresponding to the previous revision block of data; and updating the entry with updated entry data representing the change block of data, such that the revision of the data volume is retrievable from the object store using the revised index ([0017], [0028] FIG. 3C is an illustration of the change backup set inventory produced for the exemplary backup set of FIG. 3A TA6, [0063], [0087], see also Fig 5A, [0058]-[0059], also Fig 8A, [0083], updating entries in the revised index page (Fig 3C) with updated entry data representing the change block of data, such that the revision of the data volume is retrievable from the object store using the revised index);
receiving, by the computing device, a request to delete the revision of the data volume stored on the object store ([0010], [0017]- [0020], Fig 6, delete candidate set); 
 
Barzilai fails to disclose or suggest, retrieving a set of indexes from a plurality of indexes, the set of indexes consisting of the revised index, the previous index, and a subsequent index corresponding to a subsequent revision of the data volume on the storage device, a quantity of indexes within the set of indexes less than a quantity of indexes within the plurality of indexes, and for each respective entry in the revised index, determining, from the retrieved set of indexes, whether the respective entry from the previous index and the revised index are different and determining, from the retrieved set of indexes, whether the respective entry from the revised index and the subsequent index are different..

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.